Citation Nr: 1520966	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-33 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for pseudofolliculitis barbae.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The appellant had active duty for training (ACDUTRA) from September 1976 to February 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file and reflects the record was held open for 60 days from the date of the hearing to allow the Veteran to submit additional evidence.  In June 2014, the Veteran submitted an additional statement and waiver but did not submit evidence.  However, in July 2014 the Veteran did submit a statement with photographs, and he did not waive RO review of this evidence.  See 38 C.F.R. § 20.1304(c) (2014).  Nevertheless, as the claims must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claims are readjudicated after the specified development is completed.

The issue of entitlement to service connection for an acquired psychiatric disorder, has been raised by the record in a March 2014 application for benefits, in which the Veteran claimed posttraumatic stress disorder and hypervigilance, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND


Under VA regulations, in addition to a disability incurred in or aggravated by active duty, service connection may be granted when the individual concerned was disabled or died from a disease or injury, incurred or aggravated in the line of duty during a period of ACDUTRA, and when the individual became disabled or died from an injury incurred or aggravated in line of duty during a period of inactive duty training (INACDUTRA).  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6 (2014).  A claimant may also be service connected for an injury or, (in the case of ACDUTRA and/or a disease), incurred while proceeding directly to or returning directly from ACDUTRA or INACDUTRA training.  38 C.F.R. § 3.6(e). 

ACDUTRA includes full time duty performed by members of the National Guard of any state or the Reservists. 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).  The record currently reflects the Veteran has one period of ACDUTRA service, although he testified to additional periods of INACDUTRA, and thus, as the appellant's claims for service connection are for disabilities arising out ACDUTRA or INACDUTRA service, he should be apprised as to what evidence is required to substantiate a claim for service connection based on a period of ACDUTRA or INACDUTRA.  The February 2011 Veterans Claims Assistance Act of 2000 (VCAA) notice letter did not do so.  Upon remand, the appellant should be sent a VCAA notice letter that notifies him of any information or lay or medical evidence not previously provided that is necessary to substantiate his service connection claims based on ACDUTRA and INACDUTRA service.  The notice should further indicate what information or evidence should be provided by the appellant and what information or evidence VA will attempt to obtain on the appellant's behalf.  See 38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159 (2014).  Additionally, as described above, in above, in April 2014 the appellant testified that his period of service was from 1975 to 1982, which included periods of INACDUTRA.  As noted above, the only verified of period service ACDUTRA service from September 1976 to February 1977.  Accordingly, the Board finds that a remand is necessary to obtain the specific dates of ACDUTRA, and /or INACDUTRA service.

The Board notes that although service treatment records for the appellant's ACDUTRA service from September 1976 to February 1977, were found to be available, such did not include the broader service dates specified in the appellant's April 2014 testimony of 1975 to 1982.  Additionally, the Veteran testified he received in-service treatment at hospitals at Camp Lejeune and Parris Island. Consequently, the Board finds that a remand is warranted to make an additional attempt to obtain the Veteran's service treatment records with the broader dates, to include hospital records from Camp Lejeune and Parris Island.

With respect to private treatment, the appellant completed and submitted a VA Form 21-4142, authorization and consent to release information, for Dr. M. C., although he had previously submitted a March 2011 record from Dr. M. C.  Thereafter, VA made two requests for the records and did not receive a response.  However, VA did not notify the appellant regarding the non-response from Dr. M. C.  Therefore, on remand, the Veteran should be notified that the requested records were not obtained.  38 C.F.R. § 3.159(e) (2014).  In addition, in April 2014 testimony, the appellant reported private treatment from Dr. C., located in Delaware, from 2007 to 2009 and treatment from Dr. M. M. located in Chester, Pennsylvania, both after service and currently.  The Board observes that such records are not associated with the claims file.  Thus, the appellant should be afforded an opportunity to submit copies of these identified records, or any other relevant private treatment records, to VA, or complete authorization forms permitting VA to obtain these records on his behalf.  All attempts to obtain these records must be documented in the claims file.  The appellant must be notified of any inability to obtain the requested documents.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Finally, VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The appellant has not yet been afforded a VA examination in connection with his hypertension, pes planus or pseudofolliculitis barbae claims.  A March 2011 private treatment record indicated a diagnosis of hypertension and the Veteran reported he had pes planus, hypertension, and pseudofolliculitis barbae since military service. Additionally, in April 2014 testimony, the appellant indicated his pseudofolliculitis barbae began during service and attributed such to the requirement of shaving more closely and frequently and using a razor instead of a trimmer.  In April 2014 testimony, the Veteran also stated he was diagnosed with hypertension during boot camp and given medication for such.  Also in April 2014 testimony, the Veteran reported during boot camp he had difficulty with running and marches and was issued a metal-type arch lifter which fit inside his boots.  Although the appellant's service treatment records are not of record the appellant is competent to report factual matters of which he has first-hand knowledge, such as skin problems, foot pain and that he received treatment for high blood pressure during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, given that there is evidence of an in-service injury or disease, evidence that the appellant has such conditions, and that there is at least an indication of a nexus for each claim, the Board finds that these claims must be remanded to allow for a VA examination to obtain a medical opinion as to whether the appellant has any current hypertension, pes planus or pseudofolliculitis barbae which are attributable to his active service.  See McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following actions:

1.  Issue VCAA notice that advises the appellant of the criteria for service connection based on any periods of ACDUTRA or INACDUTRA.  Advise the appellant of the definitions of the types of service and the types of evidence he may submit to substantiate his claims based on both types of service.  This notice should also indicate what information or evidence should be provided by the appellant and what information or evidence VA will attempt to obtain on the appellant's behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

2.  Attempt to verify the specific dates, and types of service, including beginning and ending dates, and service treatment records, to include from hospitals in Camp Lejeune and Parris Island, for all periods of ACDUTRA and INACDUTRA, for the appellant, from all appropriate sources, including the National Personnel Records Center, the Record Management Center or other appropriate records custodian.  All attempts to obtain this information should be documented in the claims file.  The appellant must be notified of any inability to obtain the requested information.

3.  Notify the appellant regarding the inability to obtain records from Dr. M. C. and that he may submit the records himself.  Additionally, contact the appellant and request that he provide the necessary authorization to obtain all private treatment records from Dr. C., located in Delaware, dated from 2007 to 2009, and treatment records from Dr. M. M. located in Chester, Pennsylvania, dated after service and currently.  All attempts to obtain these records must be documented in the claims file.  The appellant must be notified of any inability to obtain the requested documents.

4.  Thereafter, schedule the appellant for a VA examination(s) in order to ascertain the nature and etiology of hypertension, pes planus and pseudofolliculitis barbae diagnosed during, or proximate, to the appeal.  The entire claims file should be made available for review, to include a complete copy of this remand.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  To assist the examiner in addressing the questions below, the examiner must be provided with exact periods of any ACDUTRA and/or INACDUTRA service by the appellant. 

a.  Upon examination of the appellant and review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that hypertension is etiologically related to any documented periods of ACDUTRA and/or INACDUTRA. 

b.  Upon examination of the appellant and review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed pes planus and/or other identified foot disability is etiologically related to any documented periods of ACDUTRA and/or INACDUTRA. 

c.  Upon examination of the appellant and review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that pseudofolliculitis barbae and/or other identified skin disability is etiologically related to any documented periods of ACDUTRA and/or INACDUTRA. 

The examiner(s) also should also give consideration to the appellant's April 2014 testimony, during which he reported pseudofolliculitis barbae began during service and attributed such to the requirement of shaving more closely and frequently and using a razor instead of a trimmer, that he was diagnosed with hypertension during boot camp and given medication for such, and that during boot camp he had difficulty with running and marches and was issued a metal-type arch lifter which fit inside his boots. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

The examiner(s) must provide a complete rationale for any opinion expressed. 

5.  The appellant must be notified that it is his responsibility to report for the examination(s) and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

6.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the appellant a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






